DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-19 and 21-23 are pending in the instant invention.  According to the Amendments to the Claims, filed May 19, 2022, claims 1, 3, 5-7, 9, 11-17 and 21-23 were added and claims 20, 24 and 25 were cancelled.

Status of Priority

	This invention is a Continuation-In-Part (CIP) of US Application No. 16/829,655, filed March 25, 2020 and now US 11,306,098, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/830,626, filed April 8, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on May 19, 2022, is acknowledged: a) Group I - claims 1-19; and b) substituted heterocycle of Formula I - p. 95, Example 88, shown to the right below, and hereafter referred to as 2-(diethylamino)-2-oxoethyl (4R)-4-((8R,9aS)-8-amino-1-oxo-5-phenethylhexahydro-1H-pyrrolo[1,2-a][1,4]diazepin-2(3H)-yl)-5-((3,4-dichlorobenzyl)amino)-5-oxopentanoate, where A is shown to the left; R1 = -NR5R6, wherein R5 = -H and R6 = -H; R2 = -(CH2)2Ph; R3 = -CH2Ph, wherein Ph is substituted, at C-3 and C-4, with -Cl; R4 = -(CH2)2C(O)OR27, wherein R27 = -CH2C(O)NR8R9, where R8 = -CH2CH3 and R9 = -CH2CH3; and X = -C(O)NR5-, wherein R5 = -H.  Claims 1-5, 8, 9 and 17 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Thus, a first Office action and prosecution on the merits of claims 1-19 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted heterocycles of the Formula I.
	The following title is suggested: SUBSTITUTED PYRROLO[1,2-a]PYRAZINES AND PYRROLO[1,2-a][1,4]DIAZEPINES AS TREX1 INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound of Formula I:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

I
or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof,
wherein:
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;

	X is -C1-C6 alkylene-NR5C(O)-, -C1-C6 alkylene-NR5S(O)2-, -C(O)NR5-, -C(O)NR5S(O)2-, -C(O)NHet-, or a 5-membered heteroarylene;
	wherein NHet is a monocyclic 5- to 7-membered heterocyclylene or a bicyclic 9- to 12-membered heterocyclylene;
	wherein NHet contains at least 1 nitrogen heteroatom;
	wherein NHet is bonded to -C(O)- via a nitrogen atom;
	wherein NHet is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, OC1-C4 haloalkyl, and =O; and
	wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;

	R1 is C1-C6 alkylene-NR5R6 or NR5R6;

	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-O-5- to 10-membered heteroaryl, C1-C6 alkylene-S-C6-C10 aryl, C1-C6 alkylene-S-5- to 10-membered heteroaryl, C1-C6 alkylene-S(O)-C6-C10 aryl, C1-C6 alkylene-S(O)-5- to 10-membered heteroaryl, C1-C6 alkylene-S(O)2-C6-C10 aryl, C1-C6 alkylene-S(O)2-5- to 10-membered heteroaryl, C1-C6 alkylene-C6-C10 aryl, or C1-C6 alkylene-5- to 10-membered heteroaryl, wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C3-C6 cycloalkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5- to 10-membered heteroaryl, or C6-C10 aryl, wherein any C3-C6 cycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;

	R4 is C1-C6 alkyl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)NR8S(O)2R9, C(O)NR8S(O)2NR28R29, C(O)OH, C(O)OR27, NR8R9, NR28C(NH)NR8R9, NR28C(O)NR8R9, NR28C(O)NR8S(O)2R9, NR8S(O)2R9, OH, ONR8R9, SR9, S(O)R9, S(O)2R9, S(O)2NR8R9, S(O)2OH, C6-C10 aryl, and a 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl contains at least 1 nitrogen heteroatom; and
	wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl; or

	X and R4, taken together with the carbon atom to which they are attached, form a monocyclic 5- to 7-membered heterocyclyl, wherein the monocyclic 5- to 7-membered heterocyclyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)R25, S(O)2R25, =O, and R25;

	each R5 is independently H, C1-C6 alkyl, or C1-C6 haloalkyl;
	each R6 is independently H, C1-C6 alkyl, C1-C6 haloalkyl, or C(O)R7;
	each R7 is independently C1-C6 alkyl or OC1-C6 alkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, C(O)C1-C4 alkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl;
	each R9 is independently H, C1-C4 alkyl, OH, OC1-C4 alkyl, C3-C6 cycloalkyl, or C6-C10 aryl, wherein each C1-C4 alkyl, OC1-C4 alkyl, C3-C6 cycloalkyl, and C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;

	R25 is C1-C6 alkyl, C1-C6 alkylene-C3-C6 cycloalkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5- to 10-membered heteroaryl, or C6-C10 aryl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)NR8S(O)2R9, C(O)NR8S(O)2NR28R29, C(O)OH, C(O)OR27, NR8R9, NR28C(O)NR8R9, NR28C(O)NR8S(O)2R9, NR8S(O)2R9, OH, ONR8R9, SR9, S(O)R9, S(O)2R9, S(O)2NR8R9, S(O)2OH, and C6-C10 aryl; and
	wherein the C6-C10 aryl is substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;

	R27 is C1-C6 alkyl or C1-C6 alkylene-C(O)NR8R9;
	each R28 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl; and
	each R29 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl;

with the provisos that:

(1)	if X is NHet, wherein NHet is a bicyclic dichloro-substituted heterocyclyl, then R3 is additionally H; and

(2)	if X and R4, taken together with the carbon atom to which they are attached, form a monocyclic 5- to 7-membered heterocyclyl, wherein the monocyclic 5- to 7-membered heterocyclyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)R25, S(O)2R25, =O, and R25, then R3 is additionally H.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of the following formula:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
or a pharmaceutically acceptable salt, solvate, or tautomer thereof.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein R2 is C1-C6 alkylene-C6-C10 aryl or C1-C6 alkylene-5- to 10-membered heteroaryl, wherein the C6-C10 aryl or 5- to 10-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 3, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein R2 is CH2CH2-phenyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein X is -C(O)NR5-, -C(O)NR5S(O)2-, or -C(O)NHet-.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein X and R4, taken together with the carbon atom to which they are attached, form a monocyclic 5- to 7-membered heterocyclyl, wherein the monocyclic 5- to 7-membered heterocyclyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)R25, S(O)2R25, =O, and R25.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound of claim 6, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein R25 is C1-C6 alkylene-C6-C10 aryl or C6-C10 aryl, wherein the C6-C10 aryl is substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 substituent selected from the group consisting of CN, C(O)NR8R9, C(O)OH, C(O)OR27, NHC(NH)NH2, and NR8S(O)2R9.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 8, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	R8 is H, CH3, or CH2CH3;
	R9 is H, C1-C4 alkyl, or C3-C6 cycloalkyl; and
	R27 is C1-C6 alkyl or CH2C(O)NR8R9.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of the following formula:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
or a pharmaceutically acceptable salt, solvate, or tautomer thereof.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)-, -C1-C6 alkylene-NR5S(O)2-, -C(O)NR5-, -C(O)NR5S(O)2-, or a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom; and

	R4 is C1-C6 alkyl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)NR8S(O)2R9, C(O)NR8S(O)2NR28R29, C(O)OH, NR8R9, NR28C(O)NR8R9, NR28C(O)NR8S(O)2R9, NR8S(O)2R9, OH, ONR8R9, SR9, S(O)R9, S(O)2R9, S(O)2NR8R9, S(O)2OH, C6-C10 aryl, and a 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl contains at least 1 nitrogen heteroatom; and
	wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)-, -C(O)NR5-, -C(O)NR5S(O)2-, or a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;

	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-S-C6-C10 aryl, C1-C6 alkylene-S(O)-C6-C10 aryl, C1-C6 alkylene-S(O)2-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5- to 10-membered heteroaryl, or C6-C10 aryl, wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;

	R4 is C1-C6 alkyl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, C6-C10 aryl, and a 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom; and
	wherein any C6-C10 aryl or 5-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)-, -C(O)NR5-, or a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;

	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-S-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5-membered heteroaryl, or C6-C10 aryl, wherein any C6-C10 aryl or 5-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;

	R4 is C1-C6 alkyl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, C6-C10 aryl, and a 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom; and
	wherein any C6-C10 aryl or 5-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;

	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)- or -C(O)NR5-;

	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;

	R4 is C1-C6 alkyl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, and C6-C10 aryl; and
	wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;

	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)- or -C(O)NR5-;

	R2 is C1-C6 alkyl or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;

	R4 is C1-C6 alkyl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)NR8R9, C(O)OH, OH, and C6-C10 aryl; and
	wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;

	each R5 is independently H or C1-C6 alkyl;
	each R6 is independently H, C1-C6 alkyl, or C(O)R7;
	each R8 is independently H, C1-C4 alkyl, or C1-C4 haloalkyl; and
	each R9 is independently H, C1-C4 alkyl, or C1-C4 haloalkyl.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C(O)NR5-;
	R1 is NR5R6;
	R2 is C1-C6 alkyl or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;


	R4 is C1-C6 alkyl;
	wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)OH, OH, and C6-C10 aryl; and
	wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;

	each R5 is independently H or C1-C6 alkyl; and
	each R6 is independently H, C1-C6 alkyl, or C(O)R7.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C(O)NH-; or

	X and R4, taken together with the carbon atom to which they are attached, form a monocyclic 5- to 7-membered heterocyclyl;

	R3 is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
;

	Q is phenyl or pyridinyl;
	R15 is H, halo, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R16 is H, halo, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, and OC1-C6 haloalkyl; and
	R17 is H, halo, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, and OC1-C6 haloalkyl.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, alone or in combination with another therapeutic agent.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 18, wherein the other therapeutic agent is selected from the group consisting of an anti-cancer agent, an anti-viral compound, an adjuvant, an antigen, a biotherapeutic agent, a cell transfected with a gene encoding, immune stimulating cytokine, a checkpoint inhibitor, a chemotherapeutic agent, a cytotoxic agent, an immunogenic agent, an immunomodulatory cell line, a lipid, a liposome, and a peptide.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted heterocycles of the Formula I


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
	Claims 1, 11-14, 18 and 19 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the Formula I, where Formula I is as shown to the right, does not reasonably provide enablement for substituted heterocycles of the Formula I, where Formula I is not as shown to the right above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted heterocycles of the Formula I, where Formula I is not as shown to the right above, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted heterocycles of the Formula I, where Formula I is not as shown to the right above.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the Formula I, shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the Formula I, shown to the right, and the pharmacokinetic behavior of these substances as three prime repair exonuclease 1 (TREX1) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 20/210032 provides a synthesis of the instantly recited substituted heterocycles of the Formula I {Huang, et al. WO 20/210032, 2020};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heterocycles of the Formula I, where Formula I is not as shown to the right above, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Examples, on pages 49-134 of the instant specification, and Huang, et al. in WO 20/210032, whether the instantly recited substituted heterocycles of the Formula I, where Formula I is not as shown to the right above, are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heterocycles of the Formula I, where Formula I is not as shown to the right above (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heterocycles of the Formula I, where Formula I is not as shown to the right above;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the Formula I, where Formula I is as shown to the right above; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted hetero-cycles of the Formula I, where Formula I is not as shown to the right above.  The specification lacks working examples of substituted heterocycles of the Formula I, where Formula I is not as shown to the right above.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted heterocycles of the Formula I, where Formula I is not as shown to the right above.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted heterocycle of the Formula I, such as 3-(3-amino-2-oxo-5-phenethyl-1,4-diazepan-1-yl)azepane-2,4-dione, shown to the left above, is either synthetically feasible or possesses utility as a three prime repair exonuclease 1 (TREX1) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heterocycles of the Formula I, where Formula I is not as shown to the right above, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, A compound according to claim 6 wherein R25 is… C6-C10 aryl,… wherein aryl may be optionally substituted…,  in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that there is insufficient antecedent basis, in claim 6, for this limitation, with respect to the substituted heterocycles of the Formula I.

	Moreover, the inventor or joint inventor should further note that according to claim 1, R25 is recited as substituted C6-C10 aryl, with respect to the substituted heterocycles of the Formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 17 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 17 recites the limitation, A compound according to claim 5 wherein… (i) R3 is… -S(O)2-Q(R15R16R17), and (ii) R15, R16, and R17 are chosen independently from… (C1-C6)alkoxy, (C1-C6)alkyl, and halo(C1-C6)alkyl, in lines 1-5 of the claim.
	Similarly, the inventor or joint inventor should further note that there is insufficient antecedent basis, in claim 5, for this limitation, with respect to the substituted heterocycles of the Formula I.
	Moreover, the inventor or joint inventor should further note that according to claim 1, (i) R3 is not recited as -S(O)2-Q(R15R16R17), and (ii) neither R15, R16, nor R17, is recited as (C1-C6)alkoxy, (C1-C6)alkyl, or halo(C1-C6)alkyl, respectively, with regard to the substituted hetero-cycles of the Formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Consequently, at least claims 1-5, 8 and 10-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 11,306,098.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 11,306,098 recites substituted heterocycles of the Formula I, where A is shown to the left; R1 = -NR5R6, wherein R5 = -H and R6 = -H; R2 = -C1-C6 alkylene-C6-C10 aryl; R3 = -C1-C6 alkylene-C6-C10 aryl; R4 = -C1-C6 alkylene-C(O)OH; and X = -C(O)NR5-, wherein R5 = -H, respectively, which provide overlapping subject matter with respect to the instantly recited substituted heterocycles of the Formula I, where A is a monocyclic 6- or 7-membered heterocyclyl or a bicyclic 8- to 12-membered heterocyclyl, wherein the hetero-cyclyl contains at least two N atoms; R1 = -NR5R6, wherein R5 = -H and R6 = -H; R2 = -C1-C6 alkyl-C6-C10 aryl; R3 = -C1-C6 alkyl-C6-C10 aryl; R4 = -C1-C6 alkyl-C(O)OH; and X = -C(O)NR5-, wherein R5 = -H, respectively.
	The inventor or joint inventor should note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Similarly, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Likewise, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Moreover, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.

	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624